                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    NAZARIO HERNANDEZ,                                 CASE NO. C19-0207-JCC
10                          Appellant,                   BANKRUPTCY CASE NO. 19-S003
11           v.
                                                         MINUTE ORDER
12    FRANKLIN CREDIT MANAGEMENT CORP
      and DEUTSCHE BANK NATIONAL
13    COMPANY AS TRUSTEE FOR BOSCO
      CREDIT II TRUST SERIES 2010-1,
14

15                          Appellees.

16

17          The following Minute Order is made by direction of the Court, the Honorable John C.

18   Coughenour, United States District Judge:

19          This matter comes before the Court on the parties’ stipulated motion for extension of time

20   to file a reply brief (Dkt. No. 11). Finding good cause, the motion is GRANTED. Appellant shall

21   file his reply brief no later than August 2, 2019. The Clerk is DIRECTED to re-note Appellant’s

22   bankruptcy appeal for August 2, 2019.

23          DATED this 18th day of July 2019.

24                                                        William M. McCool
                                                          Clerk of Court
25
                                                          s/Tomas Hernandez
26                                                        Deputy Clerk


     MINUTE ORDER
     C19-0207-JCC
     PAGE - 1
